Citation Nr: 0946494	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-24 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1943 to 
August 1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision in which 
the RO denied the Veteran's claim for service connection for 
shortness of breath due to exposure to asbestos.  The Veteran 
perfected an appeal to the RO's denial.

Although the Veteran was scheduled to testify at a Travel 
Board hearing at the RO in October 2009, he failed to appear.  
The hearing notice was not returned as undeliverable, and no 
further communication was received from the Veteran regarding 
the hearing request or his failure to appear.  Thus, the 
hearing request was deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  However, 
VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
provides guidelines for considering compensation claims based 
on exposure to asbestos.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
para. 9 (September 29, 2006). These protocols require VA to 
determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between that exposure and the claimed 
disease.  

The Veteran claims that he now has a disorder manifested by 
shortness of breath due to in-service exposure to asbestos, 
while serving in the Navy aboard merchant vessels during 
World War II.  Private medical records reflect diagnoses of 
chronic obstructive pulmonary disease (COPD) and obstructive 
sleep apnea (OSA).  Although his service treatment records 
and separation examination do not reflect the existence of a 
respiratory disorder, given the latency period for asbestos-
related diseases, the absence of a lung condition at the time 
the Veteran separated from service is not dispositive.   

According to the Veteran's service personnel records, his 
military occupational specialty was gunner's mate and he 
served aboard two U.S. Armed Merchant Vessels, the SS Camas 
Meadows and the SS Republic.  However, there is no 
presumption of exposure to asbestos merely by reason of 
having served on a ship(s) during World War II.  See Dyment 
v. West, 13 Vet. App. 141 (1999); aff'd, Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 (April 13, 
2000).  Moreover, the Veteran failed to answer questions 
about his pre- and post-war exposure to asbestos.  

A review of the procedural history of this case reveals that 
the RO denied the Veteran's claim of entitlement to service 
connection for shortness of breath due to exposure to 
asbestos based partially on the fact that a February VA 
examiner was unable to make a diagnosis without chest x-ray 
results, which he claimed was due to the failure of the 
Veteran to report for such x-rays.  However, the Veteran did 
report for x-rays at the St. Vincent Hospital on the 
appointed day and a report of the x-ray results were sent to 
the RO, but apparently not to the VA examiner.  In order to 
give the Veteran the benefit of doubt in this case and to 
accurately assess any possible linkage between his currently 
diagnosed COPD and obstructive sleep apnea or any other 
respiratory disorder and military service, to include claimed 
exposure to asbestos in service, the case must be remanded 
for further development.

When considering compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the United States Court of Appeals for Veterans 
Claims (Court) held that, while the veteran, as a layperson, 
was not competent to testify as to the cause of his disease, 
he was, however, competent to testify as to the facts of his 
asbestos exposure.  McGinty, 4 Vet. App. at 432.

On remand, the Veteran should be asked to identity and sign 
releases for healthcare providers that have treated him for 
any respiratory disorder since service discharge in 1946 and 
to provide information of pre-service and post-service 
evidence of occupational or other asbestos exposure.  In 
particular, records dated prior to April 23, 2002 and after 
May 25, 2006 should be obtain from Dr. Cotter, who the 
Veteran indicated has been his treating physician since 1986.  
The Board reminds the Veteran that the duty to assist is not 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, the 
service department should be asked whether the Veteran was 
exposed to asbestos in service.  

After all of the above information is received, the Veteran's 
claims file should be reviewed by a VA examiner, to include 
the February 2007 chest x-ray results, to determine the 
etiology and the nature of any respiratory disease found upon 
review of the record.  The examiner will be asked to provide 
an opinion as to whether any such disorder is related to 
service, to include exposure to asbestos, or is due to some 
other cause.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the U.S. Department of the Navy 
to indicate whether the Veteran was 
exposed to asbestos while on active duty 
between September 1943 and August 1946, 
due to his duties as a gunner's mate 
while assigned to the SS Camas Meadow and 
the SS Republic.  If no such opinion can 
be given, the service department should 
so state.

2.  Send a letter to the Veteran and his 
representative and ask that he identify 
all non-VA and VA healthcare providers 
that have treated him for any respiratory 
disorder since August 1946 and to provide 
sufficient information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the 
claim on appeal.  Obtain records from 
each healthcare provider he identifies 
that might still have available records, 
if not already in the record.  In 
particular, ask the Veteran to sign an 
authorization for release of medical 
records from Dr. Cotter dated prior to 
April 23, 2002 and since May 25, 2006.  
If records are unavailable, please have 
the provider so indicate.

Send a questionnaire to the Veteran and 
his representative asking him to provide 
information on pre-service and post-
service evidence of occupational or other 
asbestos exposure.  Then attempt to 
contact his former employer(s) and 
request copies of all available medical 
records and personnel records indicating 
the Veteran's job duties and any on-the-
job exposure to asbestos.

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, provide the claims 
file for review to an appropriate 
examiner (preferably the examiner who 
conducted the February 2007 VA 
examination, if available) for an 
addendum opinion.

The opinion should include discussion of 
the Veteran's documented medical history 
and assertions.  For each identified 
respiratory disorder found upon review, 
the examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the diagnosed disorder(s) is 
etiologically related to: (1) the 
Veteran's military service to include in-
service exposure to asbestos, (2) post-
service exposure to asbestos, and/or (3) 
some other cause such as smoking.  If it 
is determined that there is no 
relationship to military service, the 
examiner should expressly say so. 

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons for 
such opinion.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection.  If any benefit 
sought on appeal remains denied, furnish 
to the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



